DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 9/16/2021, with priority date of 8/30/2013 based on ancestral applications 14470097 now abandoned, 16384306 now US Patent 11137881, and Korean application KR10-2013-0104431.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 11 are independent claims.

Specification

	Applicant is reminded to include and update any data (serial number, patent number, etc.…) concerning co-pending or related applications listed in the specification - e.g. 16/384306 has been patented. 

Claim Objections

	Claim(s) 1, 11 is/are objected to because of the following informalities:
Per claim 1, claim 1 claims a system/device that cites in the last limitation (emphasis added):
…
In response to a fifth touch input to select the first indication or the second indication, display a corresponding execution screen of the third execution screen and the fourth execution screen in the third window.
The examiner suggests to change the “and” to “or” to more accurate reflect the scope and context of the claim, which is either displaying the third execution screen corresponding to the first indication, or the fourth execution screen corresponding to the second indication.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-11, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yook et al. (US Pub 20100248788, from IDS, hereinafter Yook), in view of Strutin-Belinoff et al. (US Pub 20140157163, hereinafter Strutin-Belinoff), and Reeves et al. (US Pub 20130111371, from IDS, hereinafter Reeves).

Per claim 1, Yook teaches:
A portable communication device comprising: (abstract: a method for dividing screen areas);
a touchscreen display; and ([0025] Fig. 1 shows touchscreen 140);
a processor configured to: ([0025] Fig. 1 shows control unit 160);
	display, via the touchscreen display, a first window and a second window concurrently such that a first execution screen corresponding to a first application is displayed in substantially an entire area of the first window, and that a second execution screen corresponding to a second application is displayed in substantially an entire area of the second window, ([0059] Fig. 5a shows two apps A.App and B.App concurrently displayed, which each app displayed in substantially the entire area of the first and second window);
	receive a first touch input via the touchscreen display while the first execution screen and the second execution screen are displayed in the first window and the second window, respectively, ([0059] the search view area can be displayed in response to a touch event to display highlighted icons associated with currently displayed applications and other application icons);
	in response to the first touch input, display a first icon indicative of a third application and a second icon indicative of a fourth application as overlapping with the first execution screen displayed in the first window or the second execution screen displayed in the second window, ([0059] the search view area displays a first icon of a third application – App C, and a second icon of a fourth application – App F, which overlaps with the two windows )
	receive a second touch input with respect to the first icon while the first icon and the second icon are displayed as overlapping with the first execution screen displayed in the first window or the second execution screen displayed in the second window, ([0060] the search view area displaying the list of icons are displayed overlapping the execution screen of App A and App B; when user touch select the first icon – App C, the App C is launched);
	in response to the second touch input, display a third window [([0060] when user touch select the first icon – App C, the screen for App C is displayed in a third window overlapping first window of App A, where App C is displayed substantially in the entire area of the window);
	receive a third touch input with respect to the second icon while [([0062] Fig. 5b shows that user can touch drag any icon shown in search view area on the bottom of the screen, to replace any application displayed, i.e. user can touch drag the second icon - App F icon to 
	in response to the third touch input, replace, in the third window, the third execution screen with a fourth execution screen corresponding to the fourth application while [([0062] Fig. 5b shows that user can touch drag any icon shown in search view area on the bottom of the screen, to replace any application displayed, i.e. user can touch drag the second icon - App F/fourth application to replace the third application App C);
	receive a fourth touch input with respect to the third window while [([0059] the search view area can be displayed in response to a touch event to display highlighted icons associated with currently displayed applications on the screen, while the first and second windows are concurrently displayed);
	in response to the fourth touch input, display a first indication and a second indication concurrently, [([0059] the search view area can be displayed in response to a touch event to display highlighted icons associated with currently displayed applications on the screen – first and second indications);
	in response to a fifth touch input to select the first indication or the second indication, display a corresponding execution screen of the third execution screen and the fourth execution screen in the third window. ([0062] Fig. 5b:  that user can touch drag one of the first/second indication/icons shown in search view area on the bottom of the screen, to replace the fourth application in the third window);


	in response to the second touch input, display a third window as overlapping with a portion of the first window ([0013-0014] Fig. 2 and 3A shows that multiple display areas associated with multiple windows are displayed in a split screen user interface, where once the second application is launched within the second display area 215 in Fig. 2, each successive application window 220b-220c overlap a portion of the preceding application as shown in Fig. 3A).
		Strutin-Belinoff and Yook are analogous art because they both teaching methods of multiple windows in a split screen display. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Strutin-Belinoff and Yook before him/her, to modify the teachings of Yook to include the teachings of Strutin-Belinoff so that more than two application windows can be displayed concurrently. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an intuitive split screen user interface capable for supporting a single view point for a plurality of applications (Strutin-Belinoff [0010]). 

	Additionally, Yook-Strutin-Belinoff do not explicitly teach displaying indicators of applications associated with a specific window space; Reeves teaches: 
	[in response to the fourth touch input, display a first indication and a second indication concurrently,] the first indication indicative of the third execution screen previously displayed in the third window, and the second indication indicative of the fourth execution screen previously displayed in the third window, ([0335] Fig. 40 shows a device 1308 with two window/areas 3108 and 3112, each associated with different stacks of applications, the application manager interface 4012 only display a list of application icons associated with the window area 3108, while the application manager interface 4016 contains the application icons associated with the window area 3112);


Per claim 5, Yook-Strutin-Belinoff-Reeves teach:
The portable communication device of claim 1, wherein the processor is further configured to: 
	refrain from displaying the first indication or the second indication while the corresponding execution screen is displayed in response to the fifth touch input. (Yook: [0059] after user selection is made, the search view area displaying the list of executing icons and other icons can be removed after a preset time).

Per claim 6, Yook-Strutin-Belinoff-Reeves further teach: 
The portable communication device of claim 1, wherein the processor is further configured to: 
	receive a touch input for displaying an icon display area, the icon display area including a plurality of executions icons that each correspond to a respective application while the first execution screen and the second execution screen are displayed in the first window and the second window, respectively, and (Yook [0059] Fig. 5a: the search view area with a list of icons can be shown with a touch event on the display, where the execution icons for App A and App B are highlighted in the icon display area);
	based on receiving the touch input for displaying the icon display area, display the icon display area over the first execution screen displayed in the first window or the second execution screen displayed in the second window. (Yook 

Per claim 7, Yook-Strutin-Belinoff-Reeves teach:
The portable communication device of claim 1, wherein the first window and the second window comprise a partitioning of substantially an entire region of the touchscreen display. (Yook Fig. 5a shows the first and second applications comprises substantially an entire touchscreen display area).

Per claim 8, Yook-Strutin-Belinoff-Reeves teach:
The portable communication device of claim 7, wherein the processor is further configured to display the first window and the second window adjacent to each other having substantially equal shape. (Yook Fig. 5a shows the first and second window adjacent to each other having equal shape and size).

Per claim 10, Yook-Strutin-Belinoff-Reeves teach:
The portable communication device of claim 9, wherein the processor is further configured to display the first window and the second window in partial overlap. (Strutin-Belinoff Fig. 3A shows applications are displayed in a partial overlap).

Per claim 11, claim 11 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 15-18, 20, claim 15-18, 20 contain limitations that are substantially the same as claim 5-8, 10 respectively, and are likewise rejected.

Claims 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yook et al. (US Pub 20100248788, from IDS, hereinafter Yook), in view of Strutin-Belinoff et al. (US Pub 20140157163, hereinafter Strutin-Belinoff), Reeves et al. (US Pub 20130111371, from IDS, hereinafter Reeves), and Hellyar, et al. (US Pub 20030117440, hereinafter Hellyar).

Per claim 2, Yook-Strutin-Belinoff-Reeves does not explicitly teach first and second indicator overlapping each other; Hellyar teaches:
The portable communication device of claim 1, wherein the first indication includes a first image corresponding to and smaller than the third execution screen, and the second indication includes a second image corresponding to and smaller than the fourth execution screen, and wherein the processor is further configured to: display a portion of the second image as overlapping with a portion of the first image. ([0045] Fig. 3C shows a list of switchable windows overlapping each other).
		Hellyar and Yook-Strutin-Belinoff-Reeves are analogous art because Hellyar also teaches method of switching applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hellyar and Yook-Strutin-Belinoff-Reeves before him/her, to modify the teachings of Yook-Strutin-Belinoff-Reeves to include the teachings of Hellyar to displaying executing windows as overlapping. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an alternate visual presentation of executing applications, and with an emphasize on the current selected window presented in the center ([0045]). 

Per claim 3, Yook-Strutin-Belinoff-Reeves does not explicitly teach first/second indications as containing both application name and thumbnail image; Hellyar teaches:
The portable communication device of claim 1, wherein the processor is further configured to: perform the displaying of the first indication and the second indication such that the first indication includes a first name indicative of the third application and a first thumbnail image corresponding to the third execution screen, and that the second indication includes a second name indicative of fourth application and a second thumbnail image corresponding to the fourth execution screen. ([0047] Fig. 3E shows a list of executing application with both application names and thumbnail images).


Per claim 12-13, claims 12-13 contain limitations that are substantially the same as claims 2-3 respectively, and are likewise rejected.

Claims 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yook et al. (US Pub 20100248788, from IDS, hereinafter Yook), in view of Strutin-Belinoff et al. (US Pub 20140157163, hereinafter Strutin-Belinoff), Reeves et al. (US Pub 20130111371, from IDS, hereinafter Reeves), and Jung et al. (US Pub 20110244924, hereinafter Jung).

Per claim 4, Yook-Strutin-Belinoff-Reeves do not teach displaying the third window as a pop-up box; Jung teaches:
The portable communication device of claim 1, wherein the processor is further configured to: 
	perform the displaying of the third window such that the third window including the third execution screen is presented as a pop-up box. ([0134-0136] Fig. 6(a)-(e) show that incoming call can be displayed as a pop-up window/box over the existing application with user defined touch drag input and position);
		Jung and Yook-Strutin-Belinoff-Reeves are analogous art because Jung also teaches method of displaying multiple applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Jung and Yook-Strutin-Belinoff-Reeves before him/her, 

Per claim 9, Yook-Strutin-Belinoff-Reeves do not teach displaying the first and  second window as a pop-up box; Jung teaches:
The portable communication device of claim 7, wherein the processor is further configured to display the first window and the second window as a pop-up window, respectively. ([0134-0136] Fig. 6(a)-(e) show that incoming call can be displayed as a pop-up window/box over the existing application with user defined touch drag input and position);
		Jung and Yook-Strutin-Belinoff-Reeves are analogous art because Jung also teaches method of displaying multiple applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Jung and Yook-Strutin-Belinoff-Reeves before him/her, to modify the teachings of Yook-Strutin-Belinoff-Reeves to include the teachings of Jung to display new application as a pop-up window with user defined touch position. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a way for user specify position of the new application window as a pop-up window, providing more user customization. 

Per claim 14, 19, claims 14, 19 contain limitations that are substantially the same as claims 4, and 9 respectively, and are likewise rejected.

Conclusion
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176